DETAILED ACTION
Remarks
Applicant's amendment in the reply filed on 11/4/21 is acknowledged.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrigan et al (6,134,107) [of record].
Kerrigan et al in figures 1-4 disclose a housing for an electronic device 23, comprising: a body 13 having an exterior (outside) surface and a second surface 19 disposed opposite the exterior surface at least partially defining an interior volume; the body defining a first repeating pattern of apertures 211 having a first size extending from the exterior surface to the second surface (figure 3); and a component 203 defining a second repeating pattern of apertures 207 having a second size different than the first size (right and left outer ports 211 having sizes different than port 207, see figure 3), the component 203 positioned adjacent to the second surface (figure 4); wherein the first repeating pattern of apertures and the second repeating pattern of apertures combine to define an open area of at least about 70% component into the aperture (figures 1-4) and wherein the first repeating pattern of apertures and the second repeating pattern of apertures are misaligned (right and left outer/smaller ports 211 are misaligned relative to port 207, see figure 3) and combine to define an open area of at least about 70%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerrigan et al in view of Tuttle et al (6,646,867) [of record].
Kerrigan et al had been discussed but fail to teach the component is bonded to the second surface by a pressure sensitive adhesive and the second repeating pattern of apertures comprises a pattern of circular apertures.  However, Tuttle et al teach the component 150 is attached to the surface 130 and the plurality of apertures 170,180 comprises a pattern of circular apertures (figure 1).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Kerrigan et al with the component is bonded to the second surface by a pressure sensitive adhesive and the second repeating pattern of apertures comprises a pattern of circular apertures for the purpose of optimizing its ability to remove heat from the electronic device.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845